Dismissed and Memorandum Opinion filed October 22,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00737-CR
____________
 
DAVID PILLAR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1220296
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a “guilty”
plea to aggravated robbery. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on August 14,
2009, to confinement for six years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b)